Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 The use of the word phrase “is disclosed” in the abstract should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nguyen (US Patent Number 9,484,947).
Regarding claim 1, Nguyen discloses a  system for rotational dynamic element matching in a delta sigma converter (figs. 1 – 16) , comprising: a rotational dynamic element matching (DEM) component ( 610, fig. 6; 702, fig. 7) configured to receive a data signal (figs. 6, 7), wherein the rotational DEM component has a plurality of elements (fig. 8), a start pointer (col. 3, lines 20 – 27; col. 13, line 18), and a current pointer (col. 3, lines 20 – 27; col. 15, line 20 – 40); wherein the current pointer shifts in a first direction when the data signal is positive and wherein the current pointer shifts in an opposite direction when the data signal is negative (figs. 7, 8; col. 13, lines 45 - 57).  
Regarding claim 2, Nguyen discloses a system (figs. 1 – 16), wherein the rotational DEM component is a barrel shifter (708, 710, fig. 7), and wherein the current pointer shifts circularly (figs. 7, 8).  
Regarding claim 3, Nguyen discloses a system (figs. 1 – 16), wherein the first direction is clockwise and the opposite direction is counterclockwise (figs. 7, 8).  
Regarding claim 4, Nguyen discloses a system (figs. 1 – 16),, wherein the first direction is counterclockwise and the opposite direction is clockwise (figs. 7, 8).  
Regarding claim 5, Nguyen discloses a system (figs. 1 – 16), wherein a last element used when the data signal is positive is a first element used when the data signal is negative (figs. 7, 8).  
Regarding claim 6, Nguyen discloses a system (figs. 1 – 16),, wherein a last element used when the data signal is negative is a first element used when the data signal is positive (figs. 7, 8).  
Regarding claim 7, Nguyen discloses a system (figs. 1 – 16),, further comprising a current digital to analog converter configured to convert a rotational DEM component output into an analog signal (figs. 1 – 16).  
Regarding claim 8, Nguyen discloses a system (figs. 1 – 16), wherein the current digital to analog converter is one of a 2-level current mode digital to analog converter and a 3-level current mode digital to analog converter (fig. 1).  
Regarding claim 9, Nguyen discloses a system (figs. 1 – 16), wherein the current digital to analog converter is one of a 2-level voltage mode digital to analog converter and a 3-level voltage mode digital to analog converter (fig. 2).  
Regarding claim 10, Nguyen discloses a system (figs. 1 – 16), wherein the current digital to analog converter is one of a 2-level charge mode digital to analog converter and a 3-level charge mode digital to analog converter (figs. 1, 2)  
Regarding claim 11, Nguyen discloses a system (figs. 1 – 16), wherein the data signal includes a sign indicator, wherein the sign indicator indicates whether the data signal is positive or negative (figs. 7, 8).  
Regarding claim 12, Nguyen discloses a system (figs. 1 – 16), wherein the current pointer is a first current pointer and further comprising a second current pointer, wherein the first current pointer points at a first element from the plurality of elements and the second current pointer points at a second element from the plurality of elements wherein the first and second current pointers shift in the first direction when the data signal is positive, and wherein the first and second current pointers shift in the opposite direction when the data signal is negative (figs. 7, 8).  
Regarding claim 13, Nguyen discloses a system (figs. 1 – 16) wherein the first element is higher than the second element and wherein when the data signal is positive, the second current pointer is configured to move in the first direction, wherein the first direction is counterclockwise, and when the data signal is negative, the first pointer is configured to move in the opposite direction, wherein the opposite direction is clockwise (figs. 7, 8).  
Regarding claim 14, Nguyen discloses a system for converting digital signals into analog signals using sigma-delta modulation (figs. 1 – 16), comprising: a rotational dynamic element matching (DEM) component ( 610, fig. 6; 702, fig. 7) configured to receive a data signal (figs. 6, 7), wherein the rotational DEM component has a plurality of elements (fig. 8), a start pointer (col. 3, lines 20 – 27; col. 13, line 18), and a current pointer (col. 3, lines 20 – 27; col. 15, line 20 – 40); and a current digital-to-analog converter configured  (figs. 1, 2) to convert a rotational DEM component output into an analog signal.  
Regarding claim 15, Nguyen discloses a system (figs. 1 – 16) wherein the current pointer shifts in a first direction when the data signal is positive and wherein the current pointer shifts in an opposite direction when the data signal is negative (figs. 7, 8).  
Regarding claim 16, Nguyen discloses a system (figs. 1 – 16) wherein the current DAC is one of a 2-level current DAC (fig. 1) and a 3-level current DAC (fig. 2).  
Regarding claim 17, Nguyen discloses a system (figs. 1 – 16) wherein the current DAC is one of a continuous time DAC and a discrete time DAC (figs. 1 – 16) .  
Regarding claim 18, Nguyen discloses a system (figs. 1 – 16) wherein rotational DEM component is configured to randomly reseat the start pointer and the current pointer (figs. 18).
Regarding claim 19, Nguyen discloses a method for dynamic element matching in a delta sigma converter (figs. 1 – 16), comprising: receiving a data signal at a rotational dynamic element matching component ( 610, fig. 6; 702, fig. 7) having a plurality of elements (fig. 8), a start pointer (col. 3, lines 20 – 27;col. 13, line 18), and a current pointer (col. 3, lines 20 – 27; col. 15, line 20 – 40); shifting the current pointer in a first direction when the data signal is positive (fig. 7); and shifting the current pointer in an opposite direction when the data signal is negative (figs. 7, 8; col. 13, lines 45 - 57).  
Regarding claim 20, Nguyen discloses a method (figs. 1 – 16),, wherein shifting the current pointer comprises shifting the current pointer circularly, and wherein the first direction is one of clockwise and counterclockwise (figs. 7, 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845